Title: To Thomas Jefferson from Thomas J. Johnston, 21 November 1822
From: Johnston, Thomas J.
To: Jefferson, Thomas


Venerable Sir,
Oakland, Breckinridge County K’y
Novr 21. 1822.
The familiar acquaintance you have with the subject upon which I wish to consult you, & the honor I have of bearing your name, must furnish me with an apology for addressing a letter to you. Those of her sons upon whom nature has lavished the treasures of mind are under a sort of obligation to communicate a portion of their advantages to those who shall come after them, if not (the rule of the ancients that every citizen is public property being reversed,) to their contemporaries, & to exhibit some of that elevation of soul displayed by the general man, who, upon his father’s death, being left here to his estate, nobly resolved to divide with his brother whose entrance into life was not then anticipated, what ought to have been their common patrimony. The enlarged ideas generated by the transcendant dignity of the study & practice of legal science warrant us in looking to the accomplished advocate for the most consummate display of the Nobleness of human nature. Generously to point out to youth & inexperience the road that leads to interest & honor—to exalt, enlarge & correct the intellectual faculties—to expand & purify their moral views, & wash away the asperities with which the path of study is strewed & fulled—these are objects for the promotion of which the truly American lawyer & statesman experiences a more-than Roman intensity of feeling.With these views & under these impressions, I make this intrusion upon your retirement, (consecrated by the distinguished services you have rendered your happy country & the gratitude of your countrymen, commensurate with these services) to solicit your advice & the assistance of your opinion in the direction of my legal Studies.After forming the resolution of entering upon the Study of the law & making it my destination in life, I have oscillated between opposite views. On the one side, that a theoretical may precede a practical knowledge, it would seem proper to go back & delve in the mines of Coke; on the other, to take up Blackstone as the best Geographer of the Law, and, with a knowledge of the statute  law & state Decisions of the residence & contemplated place of practice of the student as a clue to the labyrinths to be explored, going back, commence with the period when English legislation breaks off—Resolve these doubts—et eris miki magnus Apollo.You will have the goodness to point out the connection & indicate the bearing (& the writers most proper for the novitiate to consult) of Politicks, Ethicks, Oratory, Criticism, Belles Lettres & Composition; and are these not subjects to diversify agreeably & usefully the student’s career in the prosecution of legal science’—to recreate & cheer one’s ascent up the steep leading to the Temple of the Goddess who is the Object of devotion.’Will you give me some idea of the course to be pursued, with regard to Admiralty & Ecclesiastical Law, the law of Nations & the Roman Civil Law, the authors to be perused, & the order & method to be observed in perusing them?You are beginning to think, by this time, that the province I have assigned to your patience is a pretty wide one, & the demand not to be satisfied ‘currente calams‘—And I have said nothing at all about Note books, Debating Societies, which must be resorted to where nature has been parsimonious; nor the means of infusing strength, quickness, versatility, & elegance into the intellectual Gladiator—These are topicks with regard to which the measure of instruction you afford, must depend upon your clemency; indeed, I must put an end to this tiresome scroll, by begging pardon for the liberty I have taken & requesting you to consult your own convenience & not my wishes in the answer you shall make.Accept the expression of my warm veneration for your character,Th: J. Johnson